DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 – 26, 28, 31-33, 35-38 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glassman (US 3,731,687) in view of Agyapong et al. (US 6,554,814) and further in view of Lilaonitkul (US 4,276,881).
With reference to claim 20, Glassman discloses a tampon assembly, comprising: 
an applicator (12) having an insertion end adjacent a forward end of a barrel region, and a grip region adjacent a rearward end of said barrel region wherein the forward end of the barrel region is opposite the rearward end of the barrel region (see annotated figure 1 below); and
a tampon pledget comprising an outer layer (13) and an inner layer (15), said outer layer and said inner layer are adjacent each other (figures 2-4) and folded to have an overlap portion (see annotated figure 7 below) thereby forming a cross (figure 7) prior to being formed into a generally cylindrical shape having a total pledget length (figure 2), said tampon having a removal string (17) attached to the overlap portion as shown in figure 7.
[AltContent: textbox (barrel region)][AltContent: arrow][AltContent: textbox (grip region)][AltContent: arrow][AltContent: textbox (insertion end)][AltContent: arrow]
    PNG
    media_image1.png
    391
    217
    media_image1.png
    Greyscale
	
[AltContent: textbox (overlap portion)][AltContent: arrow]
    PNG
    media_image2.png
    406
    484
    media_image2.png
    Greyscale


The tampon pledget is also housed within the applicator such that the overlap portion of the pledget is housed in the barrel region proximal the grip portion as shown in at least figures 1-3 and 6.
   The difference between Glassman and claim 20 is the provision that the applicator includes a plurality of petals and protrusions as claimed, that the tampon includes specific materials (i.e., rayon) and that the tampon pledget has a specific dry and wet width as well as a specific length and that the tampon blooms to a specific amount.
Agyapong et al. (hereinafter “Agyapong”) teaches a tampon having a super absorbency (col. 3, lines 1-2) as defined by the FDA (col. 8, lines 20-24) capable of having a dry width of .54 inches ( wherein the pledget is disclosed as having a diameter of less than about 19mm). Agyapong also discloses that the difference between the absorbent after ejection from the applicator (col. 5, lines 22-24) and when introduced to fluid, is at least about 12 mm (col. 3, lines 9-11), thereby providing a tampon capable of blooming to a width of between 1.1 inches and 1.5 inches and being capable of mitigating against leaks when in either a low placement or high placement as claimed.
It is noteworthy to acknowledge that the claim recites the pledget has a regulated absorbency as defined by the FDA.


According to [0007] of the instant specification:
As is shown in FIGS. 3A and 3B, the approximate location of a typical Super absorbency (as defined by FDA regulations) tampon 20 inserted into the vagina 12 through a tampon applicator 15 is shown. The tampon 20 is shown in the expanded state. As used herein, the term "Super" with regard to tampons means a tampon having a dry width of about 0.54 inches.
While applicant has now amended the claim to remove the “about” language pertaining to the regulated dry width, the applicant specifies that the tampon pledget has a “super absorbency” as defined by the FDA, and this regulated absorbency is specifically defined as being “about” 0.54 inches.
Further, Agyapong also provides the tampon as a “super” absorbency also provided under FDA regulations, and therefore, would be considered to have a tampon which would perform equally to the “super” absorbency tampon set forth in the instant application.
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman with the specific dry and wet widths as taught by Agyapong in order to provide tampons within the absorbency ranges which are currently required by 
The blooming is a direct result of the materials used and the placement of the tampon which is taught in Agyapong as set forth above.
Agyapong also provides tampons made from rayon as taught in col. 8, lines 14-18.
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman with rayon as taught by Agyapong because rayon has a proven record of suitability for use in the human body as taught by Agyapong in col. 8, lines 18-20.
Furthermore, Agyapong discloses a tampon assembly including a plurality of petals and protrusions as set forth in col. 14, lines 66-67 and in col. 18, lines 28-32 through the incorporation of Jessup et al. (US 6,039,716).
Jessup et al. (hereinafter “Jessup”) discloses a tampon assembly, comprising: 
an applicator (64) having an insertion end adjacent a forward end of a barrel region, and a grip region (76) adjacent a rearward end of said barrel region (figures 9-12), wherein said insertion end has a plurality of petals (72) having a petal length (col. 9, lines 27-29), wherein said forward end of said barrel region is opposite said rearward 
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman with petals and a grip as taught by Agyapong via Jessup as taught by in order to provide the assembly with optimal performance and to prevent slippage of the user’s hand as taught by Jessup in col. 9, lines 25-33.
The difference between Glassman in view of Agyapong and claim 20 is the provision that the tampon applicator insertion end and said barrel region are about 2 inches in length such that said pledget is ejected from said tampon applicator with a bottom end of said pledget being retained in said plurality of petals; wherein a length of said bottom end of said pledget retained in said petals is less than said petal length of said plurality of petals.
Lilaonitkul teaches a tampon applicator wherein the applicator is three or four inches or more in length (col. 1, lines 14 – 18) wherein a bottom end of the pledget that is retained within the petals is smaller than the petals as shown in at least figure 3.
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman in view of Agyapong with the specific length as taught by Lilaonitkul in order to provide an applicator that is capable of discreetly housing the pledget prior to use as taught by Lilaonitkul in col. 1, lines 18 - 21.
It is also noted that “a bottom end” of the pledget may be considered as any lower portion of the pledget.

Agyapong teaches a tampon pledget that blooms as claimed as set forth in the earlier explanation and in TABLE 1 as demonstrated by Product A where the blooming width between the dry diameter (15mm) to the expanded width (33mm) is 220%.
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman with the specific dry and wet widths as taught by Agyapong in order to provide tampons within the absorbency ranges which are currently required by the United States Food and Drug Administration while having improved protection characteristics without a corresponding increase in absorbency as taught by Agyapong in col. 8, lines 20-27.
As to claim 23, see the rejection of claim 20 and figure 3 of Glassman.
With reference to claim 24, Glassman discloses a tampon assembly wherein said pledget further comprises a third layer (16) as shown in figure 4.
The difference between Glassman in view of Agyapong and Lilaonitkul and claim 25 is the provision that the third layer has specific dimensions.
It would have been obvious to one of ordinary skill to modify the dimensions of the third layer as desired since it has been held that the mere changes in size or shape of an element previously set forth in the prior art is within the level of ordinary skill in the  art.

With reference to claim 28, Glassman discloses a tampon assembly wherein said tampon pledget further comprises a leak shield (14) as set forth in col. 2, lines 56-61. 
As to claim 31, Glassman discloses that the leak shield (14) is adjacent the outer layer (13) as shown in figure 11.
As to claim 32, Glassman discloses an assembly wherein the tampon pledget comprises a hydrophilic material as set forth in col. 2, lines 44-47.
   The difference between Glassman and claim 33 is the provision that the plurality of protrusions are angled or curved.
Agyapong teaches a tampon assembly including a plurality of petals and protrusions as set forth in col. 14, lines 66-67 and in col. 18, lines 28-32 through the incorporation of Jessup et al. (US 6,039,716).
Jessup teaches a plurality of protrusions which are angled or curved as set forth in col. 9, lines 35-38 and figure 9 of Jessup.
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman with petals and a grip as taught by Jessup as taught by in order to provide the assembly with optimal performance and to prevent slippage of the user’s hand as taught by Jessup in col. 9, lines 25-33.

Agyapong teaches a tampon pledget having a super absorbency as set forth in col. 3, line 64 to col. 4, line 9.
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman with the specific absorbency as taught by Agyapong in order to provide tampons within the absorbency ranges which are currently required by the United States Food and Drug Administration while having improved protection characteristics without a corresponding increase in absorbency as taught by Agyapong in col. 8, lines 20-27.
The difference between Glassman and claim 36 is the provision that the pledget has a specific shape.
Agyapong teaches a tampon assembly including a plurality of petals and protrusions as set forth in col. 14, lines 66-67 and in col. 18, lines 28-32 through the incorporation of Jessup et al. (US 6,039,716).
Jessup discloses that the absorbent can be any desired shape as set forth in col. 4, lines 65-67.
It would have been obvious to one of ordinary skill in the art to provide the pledget of Glassman with the desired shape because Jessup discloses that the absorbent can be any desired shape as set forth in col. 4, lines 65-67.

With respect to claim 38, applicant is reminded that:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113. 
In this case, the product by process limitation does not provide a patentable distinction over the prior art.
With respect to claim 41, Glassman discloses a tampon assembly wherein the leak shield (14,16) comprises at least one opening edge that is oriented upward along the total pledget length of the tampon pledget as shown in annotated figure 10 below.
[AltContent: textbox (opening edge)][AltContent: arrow]
    PNG
    media_image3.png
    638
    475
    media_image3.png
    Greyscale

The difference between Glassman and claim 41 is the explicit recitation that the opening edge is allowed to bloom away from the pledget when the pledget is introduced to fluid.

[0015] Yet another advantage of the present invention is the fact that the opening edges of the anti-leak shield are facing upwards against the flow of the menstrual fluid, allowing it to be more capable to contain the fluid flowing downwards (like a cup). In addition, the upper edges of the anti-leak shield are "free" to open up, away from the pledget itself (in the manner of an umbrella), and catch by-pass menstrual fluid, thus reducing the possibility of leakage.
The passage appears to support the assertion that the fact that the opening edges of the shield are facing upwards allows for the upper edges to be free to open up.
Glassman provides various materials to form the leak shield (col. 2, lines 47-49) which are identical to those provided by the instant specification, and Glassman provides the leak shield in the same configuration (i.e., between two absorbent layers and covering one surface of one layer) as the instant specification.
As such, one of ordinary skill in the art would reasonably expect the leak shield of Glassman to perform as recited because Glassman provides the same material in the same configuration for the same purpose in the same type of product. 




With reference to claim 42, Glassman discloses a tampon assembly, comprising: 
an applicator (12) having an insertion end adjacent a forward end of a barrel region, and a grip region adjacent a rearward end of said barrel region wherein the forward end of the barrel region is opposite the rearward end of the barrel region (see annotated figure 1 below); and
a tampon pledget comprising an outer layer (13) and an inner layer (15), said outer layer and said inner layer are adjacent each other (figures 2-4) and folded to have an overlap portion (see annotated figure 7 below) thereby forming a cross (figure 7) prior to being formed into a generally cylindrical shape having a total pledget length (figure 2), said tampon having a removal string (17) attached to the overlap portion as shown in figure 7.
The tampon pledget is also housed within the applicator such that the overlap portion of the pledget is housed in the barrel region proximal the grip portion as shown in at least figures 1-3 and 6.
   The difference between Glassman and claim 42 is the provision that the applicator includes a plurality of petals and protrusions as claimed, that the tampon includes specific materials (i.e., rayon) and that the tampon pledget has a specific dry and wet width as well as a specific length and that the tampon blooms to a specific amount.

It is noteworthy to acknowledge that the claim recites the pledget has a regulated absorbency as defined by the FDA.
According to [0003] of the instant specification:
[0003] As is shown in FIGS. 1A and 1B, the approximate location of a typical tampon 10 inserted into a vagina 12 through a tampon applicator 15 is shown. The tampon 10 is a Regular absorbency tampon as defined by the FDA. As used herein, the term "Regular" with regard to tampons means a tampon having a dry width of about 0.48 inches.



While applicant presents claims that are directed to a specific value for the dry width, the applicant specifies that the tampon pledget has a “regular absorbency” as defined by the FDA, and this regulated absorbency is specifically defined as being “about” 0.48 inches.
Further, Agyapong also provides the tampon as a “regular” absorbency also provided under FDA regulations, and therefore, would be considered to have a tampon which would perform equally to the “regular” absorbency tampon set forth in the instant application.
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman with the specific dry and wet widths as taught by Agyapong in order to provide tampons within the absorbency ranges which are currently required by the United States Food and Drug Administration while having improved protection characteristics without a corresponding increase in absorbency as taught by Agyapong in col. 8, lines 20-27.
The blooming is a direct result of the materials used and the placement of the tampon which is taught in Agyapong as set forth above.
Agyapong also provides tampons made from rayon as taught in col. 8, lines 14-18.

Furthermore, Agyapong discloses a tampon assembly including a plurality of petals and protrusions as set forth in col. 14, lines 66-67 and in col. 18, lines 28-32 through the incorporation of Jessup et al. (US 6,039,716).
Jessup et al. (hereinafter “Jessup”) discloses a tampon assembly, comprising: 
an applicator (64) having an insertion end adjacent a forward end of a barrel region, and a grip region (76) adjacent a rearward end of said barrel region (figures 9-12), wherein said insertion end has a plurality of petals (72) having a petal length (col. 9, lines 27-29), wherein said forward end of said barrel region is opposite said rearward end of said barrel region (figures 9-12), wherein said grip region comprising a plurality of protrusions (78) extending outward from said grip region as shown in figures 9-10. 
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman with petals and a grip as taught by Agyapong via Jessup as taught by in order to provide the assembly with optimal performance and to prevent slippage of the user’s hand as taught by Jessup in col. 9, lines 25-33.



Lilaonitkul teaches a tampon applicator wherein the applicator is three or four inches or more in length (col. 1, lines 14 – 18) wherein a bottom end of the pledget that is retained within the petals is smaller than the petals as shown in at least figure 3.
It would have been obvious to one of ordinary skill in the art to provide the assembly of Glassman in view of Agyapong with the specific length as taught by Lilaonitkul in order to provide an applicator that is capable of discreetly housing the pledget prior to use as taught by Lilaonitkul in col. 1, lines 18 - 21.
It is also noted that “a bottom end” of the pledget may be considered as any lower portion of the pledget.
   The difference between Glassman and claims 21-22 is the provision that the tampon pledget blooms to a specific width.
Agyapong teaches a tampon pledget that blooms as claimed as set forth in the earlier explanation and in TABLE 1 as demonstrated by Product A where the blooming width between the dry diameter (15mm) to the expanded width (33mm) is 220%.
.
Claims 29-30 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glassman in view of Agyapong and Lilaonitkul and further in view of Hasse et al. (US 7,112,192).
The difference between Glassman in view of Agyapong and Lilaonitkul and claims 29-30 is the provision that the leak shield is hydrophilic and/or hydrophobic.
Hasse teaches a leak shield that includes these properties as set forth in at least col. 3, lines 10 – 22.
It would have been obvious to one of ordinary skill in the art to provide the leak shield of Glassman in view of Agyapong and Lilaonitkul with the specific properties as taught by Hasse in order to provide the articles with desirable masking and wicking properties as taught by Hasse in col. 1, lines 40 - 57.
The difference between Glassman in view of Agyapong and Lilaonitkul and claims 39 is the provision that the leak shield is made of specific materials.

It would have been obvious to one of ordinary skill in the art to provide the leak shield of Glassman in view of Agyapong and Lilaonitkul with the specific properties as taught by Hasse in order to provide the articles with desirable masking and wicking properties as taught by Hasse in col. 1, lines 40 - 57.

Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive.

With respect to applicant’s argument that Glassman fails to establish a nexus between the expansion width and the pledget being ejected from the applicator, the examiner contends that the arguments are more specific than the claimed limitations.
Initially, it is noted that claims are article claims and not method claims. Therefore, the presence of the claim limitations are found as set forth in the rejection of claim 20 and the function of the elements are a result of the elements being present as set forth in the rejection of claim 20.
In this case, it is also noted that the bloom of the tampon does not result from the placement of the tampon, but from the introduction of fluid. See claim 20, lines 14-15 specifically stating that the tampon pledget, when introduced to fluid, blooms as claimed.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The blooming of the tampon after ejection from the applicator is a natural course of events, as the tampon is confined within the applicator to facilitate insertion and would be unable to bloom while compressed within the applicator.
Lastly, Glassman is not relied upon for the teaching of a tampon blooming to a specific width and/or containing the materials necessary to bloom as claimed.
Agyapong teaches a tampon having a dry width of about .54 inches wherein the pledget, after ejection from the applicator (col. 5, lines 22-24) and when introduced to fluid, blooms to a width as claimed as set forth in col. 3, lines 1-29 and in TABLE 1 as shown between col. 9-10.
The blooming is a direct result of the materials used and the placement of the tampon which is taught in Agyapong as set forth above.
Agyapong also provides tampons made from rayon as taught in col. 8, lines 14-18.
Applicant argues that Agyapong fails to teach an expansion width of between 1.1 inches and 1.5 inches. The examiner disagrees. As set forth in the rejection of claim 20, TABLE 1 is referenced. 

[0003] and [0007] of the instant specification specifically define the terms “regular” and “super”, respectively. These definitions set forth that the absorbencies, as regulated by the FDA, have an approximation of the recited values.
While applicant claims a specific value which narrows the specific definition set forth in the application, the applicant also sets forth that the pledget is defined by the regulated absorbencies as defined by the FDA.
Further, Agyapong also sets forth that the absorbencies of the invention are also determined by provisions defined by FDA regulations. In this case, it can be reasonably presumed that the tampon of Agyapong would be considered to have a tampon which would perform equally to the tampon as set forth in the instant application.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., synergy between tampon placement and expansion width) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The claims refer to the expansion of a pledget to a specific width in order to mitigate leaks in a high or low placement. The expansion width is not dependent on the 
In any event, the expansion width is taught by the cited prior art which results in the desired benefit as claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a complete ejection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant also argues that “during delivery” means that the pledget has not yet been delivered to the body. While examiner does not agree with this newly introduced interpretation, the argument is considered non-persuasive because even if this is the case, there is no contraindication in the originally filed specification or the claims that would preclude this interpretation from meeting the limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781